Exhibit 10.4

Exhibit C

Allocation Schedule – Applicable Transferred Property Percentages

 

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006  

1

   131   

Harrison Health and Rehabilitation Center

   $ 653,577.00    1.5310920 %

2

   146   

Rose Manor Health Care Center

     914,374.00    2.1420440 %

3

   148   

Village Square Nursing & Rehab Center

     921,178.00    2.1579833 %

4

   158   

Bellingham Health Care & Rehab Center

     470,311.00    1.1017667 %

5

   209   

Valley View Health Care Center

     586,965.00    1.3750444 %

6

   213   

Wildwood Healthcare Center

     1,786,333.00    4.1847252 %

7

   225   

Aspen Park Healthcare

     344,292.00    0.8065503 %

8

   277   

Rosewood Health Care Center

     677,459.00    1.5870388 %

9

   290   

Bremen Health Care Center

     475,930.00    1.1149300 %

10

   350   

Valley Gardens Healthcare & Rehab Center

     1,054,427.00    2.4701370 %

11

   481   

South Central Wyoming HC & Rehab

     423,655.00    0.9924688 %

12

   503   

Brigham Manor Nursing & Rehab Center

     830,871.00    1.9464270 %

13

   517   

Oakwood Rehab & Nursing Center

     374,410.00    0.8771058 %

14

   526   

The Eliot Healthcare Center

     684,029.00    1.6024299 %

15

   542   

Den-Mar Rehab & Nursing Center

     376,106.00    0.8810789 %

16

   546   

Winship Green Nursing Center

     637,395.00    1.4931835 %

17

   559   

Birchwood Terrace Healthcare

     907,587.00    2.1261445 %

18

   566   

Windsor Rehab & Healthcare Center

     1,052,377.00    2.4653346 %

19

   569   

Chillicothe Nursing & Rehab Center

     684,887.00    1.6044399 %

20

   570   

Pickerington Nursing & Rehab Center

     551,316.00    1.2915318 %

21

   571   

Logan Health Care Center

     640,009.00    1.4993071 %

22

   583   

Embassy House Skilled Nursing & Rehab

     93,808.00    0.2197578 %

23

   585   

Great Barrington Rehab & Nursing Center

     420,598.00    0.9853073 %

24

   723   

Guardian Care of Rocky Mount

     973,077.00    2.2795637 %

25

   746   

Homestead Health Care & Rehab Center

     845,632.00    1.9810066 %

26

   765   

Eastview Medical & Rehab Center

     1,030,443.00    2.4139512 %

27

   771   

Kennedy Park Med. & Rehab Center

     1,228,523.00    2.8779803 %

28

   785   

Hillcrest Health Care Center

     1,667,791.00    3.9070246 %

29

   787   

Woodland Terrace Health Care Facility

     755,890.00    1.7707739 %

30

   791   

Whitesburg Gardens Health Care Center

     1,560,192.00    3.6549595 %

31

   802   

Bridgepark Center for Rehab & Nursing Services

     800,017.00    1.8741474 %

32

   853   

Kachina Point Health Care & Rehab

     1,390,021.00    3.2563110 %

33

   859   

Castle Garden Care Center

     856,353.00    2.0061220 %

34

   864   

Harrodsburg Health Care Center

     664,176.00    1.5559216 %

35

   1221   

Courtland Gardens Health Center Inc.

     1,381,692.00    3.2367992 %

36

   1231   

Oak Hill Nursing & Rehab Center

     1,183,076.00    2.7715145 %



--------------------------------------------------------------------------------

     Facility
ID   

Facility Name

   Base Rent
Commencing
July 19, 2006    Percentage of
Master Lease
Commencing
July 19, 2006  

37

   1238   

Tucker Nursing Center

     594,707.00    1.3931787 %

38

   4614   

Kindred Hospital Philadelphia

     917,319.00    2.1489431 %

39

   4645   

Kindred Hospital So. Florida Ft. Lauderdale Campus

     1,924,689.00    4.5088427 %

40

   4658   

Kindred Hospital Tucson

     703,664.00    1.6484275 %

41

   4664   

Kindred Hospital Albuquerque

     1,505,388.00    3.5265737 %

42

   4665   

Kindred Hospital Denver

     1,690,567.00    3.9603804 %

43

   4666   

Kindred Hospital New Orleans

     464,293.00    1.0876688 %

44

   4685   

Kindred Hospital Houston

     3,330,653.00    7.8025023 %

45

   4871   

Kindred Hospital Chicago Lakeshore Campus

     1,656,928.00    3.8815789 %                          

Total Master Lease # 4

   $ 42,686,985.00    100.00000 %                    